                     Case 1:20-cr-00288-LJL Document 26 Filed 06/16/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                6/16/2020
                                                                       :
UNITED STATES,                                                         :
                                                                       :
                  -v-                                                  :
                                                                       :       20-cr-228 (LJL)
BAKER, ET AL.,                                                         :
                                                                       :          ORDER
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

       Defendants have moved to inspect the records and papers used in connection with the constitution of the
Master and Qualified Jury Wheels. (See Dkt. No. 20.) In response and prior to taking a position on the
defendant’s motion, the Government has asked to speak with Linda Thomas, the Jury Administrator in the
Southern District of New York, to determine the existence and nature of the documents the Defendant seeks to
access. (See Dkt. No. 22.) Defense counsel has requested to be present at any such conversation between the
Government and the Jury Administrator (see Dkt. No. 23), which request the Government opposes (see Dkt.
No. 24).

        IT IS HEREBY ORDERED that the Government is permitted to speak with Ms. Thomas, and that
counsel for each defendant is entitled to be present for the conversation. The Court understands that similar
requests have been made in other cases, including United States v. Balde, 20-cr-281(KBF), United States v.
Henry, 20-cr-293 (LJL), and United States v. Williams, 20-cr-286(WHP), and that a conference between the
Government and Ms. Thomas for a similar purpose, in United States v. Balde, 20-cr-281(KBF), is scheduled to
take place telephonically on June 30, 2020 at 11:00 a.m. Accordingly, and for the convenience of the Jury
Administrator, it is ORDERED that the conference with the Jury Administrator in this case shall be coordinated
with the conference with the Jury Administrator in United States v. Balde, 20-cr-281(KBF), and shall take place
on the same date and at the same time as the conference in that case, so that only a single meeting will take
place with a representative or representatives from the Government and counsel for the defendants. The parties
may consult the docket in United States v. Balde, 20-cr-281(KBF), for information about dial-in information for
that conference.

        Any party objecting to this procedure shall inform the Court by letter filed on ECF within two days of
the date of this Order.

       IT IS FURTHER ORDERED that the Government’s deadline to respond to the Defendant’s motion at
Dkt. No. 20 is extended so that the Government shall respond within one week of the above-referenced
conference.

        SO ORDERED.


Dated: June 16, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
